Case 1:20-cv-02299-JEB Document 7 Filed 10/29/20 Page 1 of 2

FILED
OCT 29 2020

UNITED STATES DISTRICT COURT clerk, U.S. District & Bankruptey

FOR THE DISTRICT OF COLUMBIA —_leM LP istiat of Columbia
oe |
UNITED STATES OF AMERICA, ;
Plaintiff, \
, Civil Action No. 20-2299 (JEB)
) ,
171 “DEHLAVIEH” ANTI-TANK GUIDED __) ENDER SESE
MISSILES, er al., )
)
Defendants, )
ee )

UPON CONSIDERATION of the United States’ motion to unseal, and the entire record
herein, it is hereby:

ORDERED that the case and the following documents in this case shall be unsealed: (i)
the Complaint; (ii) the Warrant for Arrest in Rem: (iit) the Motion to Seal the Complaint; (iv) the
Order to Seal; (v) the Motion to lnseal: and (vi) this Order;

ORDERED that all other papers and orders on file in this action shall remain under seal;
and it is further

ORDERED the seal sha!! be lifted on all matters occurring in this action after the date of
this Order,

SO ORDERED:

12/24 we ASH _.

Date JAME
Uhitd S

 
Case 1:20-cv-02299-JEB Document 7 Filed 10/29/20 Page 2 of 2
